Title: To Thomas Jefferson from William C. C. Claiborne, 25 July 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            County of Attakapas 25th. July 1806.
                        
                        After a most disagreeable passage of near three days from the Mississippi, I arrived on yesterday morning at
                            the County Town of Attackapas, much fatigued, very wet (for I was exposed for more than two hours to a heavy rain) and
                            extremely unwell. I am now however at a most charming Situation, and in comfortable quarters; where I have the benefit of
                            a pure Country air, and the most agreeable Sea Breezes thro’out the Day. The Country of Attackapas and of Opeloussas which
                            adjoins it, is the most beautiful I ever beheld; the Pra’aries are extensive; replenished with the richest verdure, and
                            offering Food for numerous stocks of Cattle.
                        Thro’ the Pra’aries, ran many small Streams of water, on each side of which (for about 10 acres) there
                            are Groves of wood, and which in many places afford excellent Timber;—the River Tache (which communicates with the Sea)
                            passes thro’ the two Counties; it may be navigated to a considerable distance by vessels of fifty Tons burthen, and I
                            learn that at its mouth, the depth is from six to 7 & ½ feet.—On the Tache, the Citizens are for the most part
                            Settled, and I have observed many well improved Farms.—The Inhabitants generally cultivate Cotton, Corn and Rice; several
                            are preparing for the culture of the Sugar Cane, to which the Climate and Soil are said to be favorable, but I do not
                            learn, that the Planters are in general, enclined to abandon the raising of Cotton.—
                        I am not now more than 10 Leagues distant from the Sea, and there is not a Tree to interrupt the Sea Breezes;—
                        Attakapas is a low, flat Country, and the frequent Rains (at this season of the year) render it desagreeable
                            to the Traveller; but the Climate is certainly salubrious, and I shall be much disappointed, if my health is not soon
                            restored.—The warmpth of party Spirit in this County, seems to be subsiding; but harmony in the society, is not yet
                            restored.—Here also, the Judicial system of the Territory is a source of complaint, and the Lawyers are much feared by the
                            People.—It is probable, there will be a considerable emigration from the Attackapas and Oppelousas to the Spanish
                            settlement on the Trinity; several families here already emigrated, and many are preparing to follow.
                        The season here, has been uncommonly wet, and I have noticed with regret, that the Crops are unpromising; the
                            Citizens however will find a sure Resource in their stocks of cattle, which cannot fail to prosper in this beautiful
                            grazing Country; they feed in the Spring and Summer in the Praaries, and retire in winter, to the marshes near the Sea.
                            they demand but little care from Man; Nature Supplies them abundently with food, and they require no other Salt, than what
                            they meet near the sea Board.—
                        I shall proceed in a few Days to Oppelousas, from whence, I shall again do myself the honor to write you.
                  I
                            have the honor to be with great respect your faithful friend.
                        
                            William C. C. Claiborne
                     
                        
                    